985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellant,v.Morris BEDSOLE;  Anne Campbell;  Cumberland County, NorthCarolina, Defendants-Appellees.
No. 92-6793.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 29, 1992Decided:  January 29, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-87-409-CRT)
Samuel Wayne Guy, Appellant Pro Se.
George Joseph Franks, IV, COUNTY SHERIFF'S OFFICE, Fayetteville, North Carolina;  Larry James McGlothlin, Fayetteville, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Samuel Wayne Guy appeals from the district court's order entering judgment on a jury verdict for Defendants in Guy's 42 U.S.C. § 1983 (1988) suit.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the judgment of the district court.  Guy v. Bedsole, No. CA-87-409-CRT (E.D.N.C. June 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED